Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Rozier on 08/05/2022.
The application has been amended as follows: 
1. (currently amended)   
A method of tuning an electrically small antenna comprising a radiating element and a support structure supporting the radiating element, the method comprising: 
applying a first force in a first direction to the support structure in a first area; and applying a second force in a second direction opposite to the first direction to the support structure in a second area spaced apart along a vertical axis from the first area, the combination of the first force and the second force to apply a torsion to the support structure that changes a shape or a dimension of the radiating element to increase or decrease a frequency at which the electrically small antenna resonates. 
2-7. (Canceled)  
8. (Original) The method of claim 1, wherein the electrically small antenna is a hemispherical helical monopole antenna. 
9-15. (Canceled) 	 
16. (Currently Amended) A method of tuning an electrically small antenna comprising a radiating element having a single segment and a support structure supporting the radiating element and having a hemispherical shape, the method comprising: 
positioning the electrically small antenna on an object such that rigidly attached to the object; and 
applying a torsional force to the support structure in a direction that changes a shape or a dimension of the radiating element to increase or decrease a frequency at which the electrically small antenna resonates. 

17. (New) The method of claim 16, wherein the electrically small antenna is a hemispherical helical monopole antenna. 
 
18. (New) A method of tuning an electrically small antenna comprising a radiating element having a single segment and a support structure supporting the radiating element and having a hemispherical shape, the method comprising: 
applying a first force in a first direction to the support structure in a first area; and applying a second force in a second direction opposite to the first direction to the support structure in a second area spaced apart from the first area, the combination of the first force and the second force to apply a torsion to the support structure that changes a shape or a dimension of the radiating element to increase or decrease a frequency at which the electrically small antenna resonates. 
Allowable Subject Matter
Claims 1, 8, 16-18 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of applying a first force in a first direction to the support structure in a first area; and applying a second force in a second direction opposite to the first direction to the support structure in a second area spaced apart along a vertical axis from the first area, the combination of the first force and the second force to apply a torsion to the support structure that changes a shape or a dimension of the radiating element to increase or decrease a frequency at which the electrically small antenna resonates. 
Regarding independent claim 16, patentability exists, at least in part, with the claimed features of a radiating element having a single segment and a support structure supporting the radiating element and having a hemispherical shape, the method comprising: positioning the electrically small antenna on an object such that at least a lower portion of the support structure is rigidly attached to the object; and applying a torsional force to the support structure in a direction that changes a shape or a dimension of the radiating element to increase or decrease a frequency at which the electrically small antenna resonates. 
Regarding independent claim 18, patentability exists, at least in part, with the claimed features of a radiating element having a single segment and a support structure supporting the radiating element and having a hemispherical shape, the method comprising: applying a first force in a first direction to the support structure in a first area; and applying a second force in a second direction opposite to the first direction to the support structure in a second area spaced apart from the first area, the combination of the first force and the second force to apply a torsion to the support structure that changes a shape or a dimension of the radiating element to increase or decrease a frequency at which the electrically small antenna resonates. 
Claim 8 depend from claim 1, claim 17 depend from claim 16 and are included in the allowable subject matter.
Georgakopoulos et al. (US patent No. 10,020,586), Grbic et al. (US 2014/0266975), Fuchi et al. (US Patent No. 10,811,777), Zekios et al. (US patent No. 10,833,392) are all cited as teaching some elements of the claimed invention including tuning a small helical antenna, a plurality of first and second forces to create a torsion, a hemispherical shape support structure, as well as, a base therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845